In this case an inspection of the record has been made and the judgment rendered found to square with the precedents set in earlier cases previously decided by this Court after eliminating from consideration some of the questions argued which we find were not properly raised in the court below so as to be availed of on this writ of error, if at all.
It was no defense to a writ brought to subject applicable moneys already on hand to pay relator's demand, that relator has heretofore made no objection to the levying of *Page 139 
insufficient taxes to pay him in past years, whereby his matured interest coupons have not been paid from such taxes.
It was the spontaneous responsibility of the accountable local public officers charged with the duty of annually raising revenues to pay relator's coupons, to see to it that payment was earlier made, and the fact that they defaulted in so doing is what this proceeding attempts to supply a remedy for in the form of a judgment for the payment of relator's coupons out of moneys applicable to pay his demand. The cited case of State, ex rel.
Gillespie v. Bay County, 113 Fla. 687, 151 Sou. Rep. 10, had to do with the enforcement by mandamus of a cumulative tax levy for several past years taxes at one time — not to the disbursement by a state board of moneys which its legal duty requires it to disburse as directed by the judgment in this case, which is
Affirmed.
WHITFIELD, C.J., and TERRELL and BUFORD, J.J., concur.
BROWN, J., dissents.